*264Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Scott McRae petitions for a writ of mandamus, alleging that the district court has unduly delayed acting on his June 26, 2012 “Motion to Discontinue Sentence from Jurisdictional Error.” He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court denied McRae’s motion by order entered on October 15, 2013. Accordingly, because the district court has recently denied McRae’s motion, we grant leave to proceed in forma pauperis and deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.